This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0459

                              Royal Jay Toney, petitioner,
                                      Appellant,

                                          vs.

                                  State of Minnesota,
                                     Respondent.

                               Filed November 17, 2014
                                      Affirmed
                                     Smith, Judge

                            Hennepin County District Court
                              File No. 27-CR-11-38023

Seth B. Cobin, Minneapolis, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda K. Jenny, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

      Considered and decided by Rodenberg, Presiding Judge; Worke, Judge; and

Smith, Judge.

                       UNPUBLISHED OPINION

SMITH, Judge

      We affirm the district court’s denial of appellant’s petition for postconviction

relief where the district court excluded evidence that was not probative of truthfulness
because appellant did not establish a reasonable probability of falsity. Therefore, the

district court did not abuse its discretion.

                                               FACTS

       On December 6, 2011, a motorist, J.K., reported to law enforcement that appellant

Royal Jay Toney, while driving, pointed a gun at him and his daughter. When police

located Toney, they found a firearm in his car. The state charged Toney with two counts

of second-degree assault.

       At a pretrial hearing, Toney sought to admit into evidence various past reports J.K.

made to police on other matters as probative of J.K.’s character for truthfulness. Toney

contended that the reports demonstrated a pattern of placing unnecessary calls to police

and making unsubstantiated claims. The district court concluded that all of the reports

were irrelevant and inadmissible, except for the reports of two separate incidents.

       After trial, the jury found Toney guilty of both counts of second-degree assault.

On January 10, 2014, Toney petitioned for postconviction relief, arguing that the district

court’s exclusion of the evidence violated his rights to present a complete defense and to

confront his accusers. Toney argued that the excluded reports to police were probative of

J.K.’s character for truthfulness and necessary evidence for Toney to present the defense

that J.K. falsely accused him of brandishing a gun, which was only coincidentally

corroborated by the gun in Toney’s possession. The postconviction court summarily

denied Toney’s petition, concluding that the evidence was not relevant under Minnesota

Rules of Evidence 608(b) and 404.




                                                 2
                                     DECISION

       Toney argues that the postconviction court abused its discretion by denying his

petition for postconviction relief because the district court denied his motion to admit

records of J.K.’s history of police calls, which was integral to his ability to present a

complete defense and to confront his accusers through full cross-examination. “We

review the denial of postconviction relief for an abuse of discretion,” reviewing issues of

law de novo and issues of fact for clear error. Greer v. State, 836 N.W.2d 520, 522

(Minn. 2013).

                                             I.

       “A defendant has the constitutional right to present a complete defense.” State v.

Atkinson, 774 N.W.2d 584, 589 (Minn. 2009). The rules of evidence serve as a limit on

that right, preventing the defendant from admitting evidence that would confuse or

mislead a jury. Id. We defer to a district court’s evidentiary rulings and will not overturn

them without first finding a clear abuse of discretion. State v. Cram, 718 N.W.2d 898,

903-04 (Minn. 2006). When such an abuse of discretion exists, we will not grant relief if

the verdict was “surely unattributable to the error.” Id. at 904 (quotation omitted).

       While prior false accusations may be admissible, such statements are admissible

only when there is an indication that the prior statements were false.              State v.

Goldenstein, 505 N.W.2d 332, 340 (Minn. App. 1993) (“[T]he trial court must first make

a threshold determination outside the presence of the jury that a reasonable probability of

falsity exists.”), review denied (Minn. Oct. 19, 1993). The burden is upon the proponent

of the evidence to establish admissibility, which here requires a reasonable probability of


                                             3
falsity. See Goeb v. Tharaldson, 615 N.W.2d 800, 816 (Minn. 2000) (holding that the

proponent of scientific evidence has the burden of establishing its admissibility by

establishing the relevant requirements).       A conclusory allegation of falsity by the

proponent of the evidence, such as the one made here, is insufficient to satisfy this

burden. The record does not demonstrate that the reports contained assertions, or even

mere suspicions, from law enforcement that J.K. provided false information, and J.K. has

never been charged with or convicted of making a false report. Without any showing of

falsity, the district court acted within its discretion when it denied Toney’s motion to

admit the evidence because the reports were not probative of whether J.K. falsely accused

Toney. Therefore, the postconviction court did not abuse its discretion by denying

Toney’s petition for postconviction relief.

                                              II.

       We review a district court’s evidentiary rulings that may have violated a

defendant’s right of confrontation for an abuse of discretion. State v. Yang, 774 N.W.2d

539, 552 (Minn. 2009). “If we conclude that a violation did occur, we will review the

error to determine if it was harmless beyond a reasonable doubt. An error is harmless

beyond a reasonable doubt if the verdict actually rendered is surely unattributable to the

error.” Id. at 552-53 (quotations and citations omitted).

       A defendant has the constitutional right to confront the witnesses against him at

trial through cross-examination; however, the right may be limited “so long as the jury is

presented with sufficient information from which to appropriately draw inferences as the

witness’s reliability.” Id. at 553. Rulings on the relevancy of evidence are within the


                                              4
discretion of the district court. Caldwell v. State, 347 N.W.2d 824, 826 (Minn. App.

1984).

         Toney argues that by excluding J.K.’s prior reports to police, the district court

denied his Sixth Amendment right to confront his accusers because he was unable to

impeach the witnesses who testified that Toney pointed a gun at them in traffic. Toney’s

argument again fails because he did not produce any evidence to suggest that J.K.’s prior

reports to police were false and therefore relevant to the witnesses’ credibility. With each

incident proffered, the district court gave Toney the opportunity to explain how it went to

J.K.’s trait for untruthfulness and argue its falsity. The district court did not find any of

the reports relevant because Toney could not establish that J.K. made any false reports.

The postconviction court agreed, concluding:

               Nothing in the record shows that J.K.’s prior reports to police
               were proved false. Simply advancing that a witness has
               reported innocuous incidents to police does not tend to show
               that the witness lied in making those reports. Therefore,
               [Toney] lacks foundation for admittance of the reports under
               Rule 608(b), because J.K.’s prior reports to police do not
               make it more or less likely that J.K. is truthful, and the reports
               are not relevant to whether J.K. accurately testified to
               [Toney]’s brandishing of a gun on Highway 169.

Because Toney did not establish a reasonable probability that the reports were false, the

district court correctly determined that the proffered reports were inadmissible under

Minnesota Rule of Evidence 608(b), and the postconviction court did not abuse its

discretion by denying Toney’s petition for postconviction relief.

         For the foregoing reasons, we affirm Toney’s conviction.

         Affirmed.


                                               5